United States Court of Appeals,

                                           Eleventh Circuit.

                                             No. 96-2468.

         JEWS FOR JESUS, INC., and Steve Cohen, Individually, Plaintiffs-Appellants,

                                                   v.

         HILLSBOROUGH COUNTY AVIATION AUTHORITY, Defendant-Appellee.

                                             Dec. 7, 1998.

Appeals from the United States District Court for the Middle District of Florida. (No. 95-1347-CIV-
T-17A), Elizabeth A. Kovachevich, Judge.

Before HATCHETT, Chief Judge, and TJOFLAT and COX, Circuit Judges.

        TJOFLAT, Circuit Judge:

        This case arises out of a First Amendment challenge to literature distribution policies at the

Tampa International Airport. The challenged policies were revoked during the pendency of this

lawsuit, and the district court dismissed the case as moot. We affirm.

        The plaintiff, Jews for Jesus, is a nonprofit Christian missionary organization.1 One of the

organization's main activities is the distribution of free literature in airports. In 1994, Jews for Jesus

contacted the Tampa International Airport (which is operated by defendant Hillsborough County

Aviation Authority) about distributing literature at the airport. Jews for Jesus was informed that the

airport's policy regarding literature distribution was presently under review,2 and that, pending



   1
    Steve Cohen, Florida Branch Director of Jews for Jesus, is also a plaintiff in this suit.
   2
    Tampa International Airport's literature distribution policy mandated that persons seeking to
distribute literature in the airport must, inter alia, obtain permission from the director of airport
operations, obtain $500,000 in personal injury and property damage insurance, and wear an
official identification badge while on airport property. This policy was suspended in November
1986; it had therefore been "under review" for nine years at the time of Jews for Jesus' lawsuit.
completion of that review, literature distribution at the Tampa International Airport was completely

prohibited. After discussions with various airport officials, Jews for Jesus brought this lawsuit in

August 1995 seeking injunctive and declaratory relief that would permit the organization to

distribute literature at the Tampa International Airport.3

        Approximately one month after the commencement of the lawsuit, in September 1995, the

airport lifted the prohibition on the distribution of literature. Since that time, individuals and

organizations—including Jews for Jesus—have been freely permitted to distribute literature at the

Tampa International Airport. Jews for Jesus, however, maintains that the possibility of a return to

the prior prohibition (or to the restrictive policy in place before the prohibition, see supra note 2)

means that there was still a justiciable "case or controversy" before the district court, and thus it was

error for the district court to dismiss the case as moot. We review the district court's determination

de novo. See Alabama Disabilities Advocacy Program v. J.S. Tarwater Developmental Ctr., 97 F.3d

492, 496 (11th Cir.1996).

        A case is moot when events subsequent to the commencement of a lawsuit create a situation

in which the court can no longer give the plaintiff meaningful relief. See Pacific Ins. Co. v. General

Dev. Corp., 28 F.3d 1093, 1096 (11th Cir.1994). In this case, the airport's change of policy has

already given Jews for Jesus the relief they seek—the ability to distribute literature at the

airport—and there is therefore no meaningful relief left for the court to give. The only remaining

issue is whether the airport's policy was constitutional—which, at this stage, is a purely academic


   3
   Jews for Jesus claimed a right to relief under the First Amendment's Free Speech, Free
Exercise, and Peaceable Assembly Clauses, and under the Religious Freedom Restoration Act of
1993, 42 U.S.C. § 2000bb-1 (1994). The Religious Freedom Restoration Act of 1993 was
subsequently held unconstitutional in City of Boerne v. Flores, 521 U.S. 507, 117 S.Ct. 2157,
138 L.Ed.2d 624 (1997).

                                                   2
point. See Princeton Univ. v. Schmid, 455 U.S. 100, 102, 102 S.Ct. 867, 869, 70 L.Ed.2d 855 (1982)

("We do not sit to decide hypothetical issues or to give advisory opinions about issues as to which

there are not adverse parties before us.").

         Jews for Jesus, however, correctly points out that the mere voluntary cessation of a

challenged practice does not render a case moot. See County of Los Angeles v. Davis, 440 U.S. 625,

631, 99 S.Ct. 1379, 1383, 59 L.Ed.2d 642 (1979). Otherwise, a party could moot a challenge to a

practice simply by changing the practice during the course of a lawsuit, and then reinstate the

practice as soon as the litigation was brought to a close. Thus, voluntary cessation of a challenged

practice renders a case moot only if there is no "reasonable expectation" that the challenged practice

will resume after the lawsuit is dismissed. See id.; United States v. W.T. Grant Co., 345 U.S. 629,

633, 73 S.Ct. 894, 897, 97 L.Ed. 1303 (1953); see also National Advertising Co. v. City of Fort

Lauderdale, 934 F.2d 283, 286 (11th Cir.1991) (holding that the case was not moot because there

was a reasonable expectation that the challenged conduct would recur). See generally 13A Charles

Alan Wright et al., Federal Practice and Procedure § 3533.5 (2d ed.1984).

         The district court found that there was no reasonable expectation that the Tampa

International Airport would return to its prior policy. We agree. The new "open door" policy

appears to have been the result of substantial deliberation on the part of airport officials, and the

evidence suggests that it has been consistently applied for the past three years. Because there is no

reason to think that the airport will change its policy at the conclusion of this lawsuit, we affirm the

district court's dismissal of the suit as moot.4


   4
    Jews for Jesus also claims that the case is not moot under the "capable of repetition, yet
evading review" doctrine. That doctrine requires that "there was a reasonable expectation that
the same complaining party would be subjected to the same action again." Weinstein v.

                                                   3
       We may, of course, be mistaken about the secret intentions of Tampa International Airport's

officials. If they choose to reinstate their restrictive policies—or adopt similar ones—the courthouse

door is open to Jews for Jesus to reinstate its lawsuit. Under such circumstances, the case would not

be moot even if the airport again revoked its policies in response to the lawsuit, because such

"flip-flopping" would create a reasonable expectation that the airport would reinstate the challenged

practice at the close of the lawsuit.

       Jews for Jesus also claims that the time given it for discovery was too short—only 21

business days—and therefore there were not sufficient facts before the court to make a determination

of whether the case should be dismissed. All of the information sought by Jews for Jesus in its

proposed discovery, however, related to past practices of the Tampa International Airport. None

of it related to whether the airport was likely to resume its challenged practices in the future.

Therefore, the alleged error in the discovery process does not affect our resolution of this appeal.

       For the foregoing reasons, the judgment of the district court is AFFIRMED.




Bradford, 423 U.S. 147, 149, 96 S.Ct. 347, 349, 46 L.Ed.2d 350 (1975). Therefore, our holding
that there is no reasonable expectation that the conduct will recur also precludes application of
the "capable of repetition, yet evading review" doctrine.

                                                  4